DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 43, 46-58, 82-84 and 86-89 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the claimed “the collimator has a total area”, does not require which plane the total area is required to be less than half an area of the irradiation field at a location of the collimator.  Svesson teaches a scan pattern to produce a uniform rectangular field of 5x10 cm2 ([0090]) and a collimator  leaf thickness of  15-25 mm and a length of from about a few cm to 30 cm ([0060]).  That is a minimum side area of 1.5 cm x a few cm (i.e. 3 cm x 2 for second bank of leaves) would be 9 cm2 which is less than half an irradiation field of 50 cm2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 46-50, 84, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US pgPub 2013/0053617) in view of Svesson (US pgPub 2010/0034357) in view of:
  a) Otto (USPN 6,907,105) in view of Vierlinck et al. (US pgPub 2015/0133713) or 
b) Vierlinck et al. (US pgPub 2015/0133713) and 
further in view of Flynn (US pgPub 2016/0199667)
Regarding claim 43, Pu et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator to output a particle beam ([0025]); 
one or more scanning magnets (21/22) that are down-beam of the particle accelerator, the one or more scanning magnets for moving the particle beam within an irradiation field (pattern 41 formed by particle beam see boxed area in figure 9) relative to at least part of an irradiation target in a patient (as illustrated in figure 1), the irradiation field comprising a plane defining a maximum extent that the particle beam can move relative to the irradiation target (deflection plane in pattern 41 in figure 9, wherein the boxed area is  relative to the irradiated target (patient, see figure 1)) using the one or more scanning magnets (21/22) and that, due to physical limitations of the particle therapy system, the particle beam cannot move beyond (physical limitations inherently exist); and
a collimator (6) that is down-beam of the one or more scanning magnets (as seen), 
at least a portion of the collimator holding leaves (a support is inherently required to hold the leaves) that are computer-controlled to extend or to retract within the irradiation field (irradiation field as discussed above is seen in box area of figure 9 extended/retracted, computer controlled based on a therapy plan, [0027]) so that at least some of the leaves form an edge (as seen in fig. 9, some of the leaves extend less than the entirety of the box region),
the edge to come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient while allowing a second part of the particle beam that reaches the irradiation target in the patient (as seen in figures 2 and 9, leaves blocking a portion of the particle beam, while allowing beam to pass through opening), 
a perimeter of a cross-section of the irradiation target, the edges defined by extension or retraction of the leaves (fig. 9 shows edges defined by extension or retraction of leaves around a perimeter of a cross-section of the irradiation target) can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target the irradiation target (fig. 9 beam pattern intercepting leaves as seen in figure 9),
wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controlled in accordance with a treatment plan ([0027], [0030] teach positioning collimator leaves to form a shape determined in a therapy plan) identifying locations where spots of the particle beam are to be formed (inherent in a therapy plan).
Pu fails to disclose a computer-controlled extension or retraction during movement of the particle beam by one or more scanning magnets and the dimensions of the irradiation field relative to a total area of the collimator.  
However, Svesson teaches a computer-controlled extension or retraction during movement by one or more scanning magnets of the particle beam ([0016], wherein scanning magnets are discussed in paragraph [0076] and paragraph [0015] teaches the scanned beam may be electrons or ion beams) and wherein the collimator has a total area that is less than half an area of the irradiation field at a location of the collimator (side of collimator is less than half the irradiation field see response to arguments section above).
Svesson modifies Pu by suggesting collimation of a scanned beam and real time collimation in synchrony with organ movements and the dimensions of the collimator relative to the irradiation field
It would have been obvious to one of ordinary skill in the art to move the collimator leaves during irradiation of the scanned beam because it would account for organ movements, thus minimizing damage to healthy tissue.  Further thinner collimator leaves allow for light and fast movements as compared to those of existing designs ([0074])  
Pu only discloses one-dimensional movement in figure 9 relative to the patient, thus differs from the claimed invention by not disclosing the at least the portion of the collimator holding the leaves being computer-controlled to move in multiple dimensions within the irradiation field where movement in the multiple dimensions comprises at least movement that is along a perimeter of the cross section of the irradiation target so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of the cross-section of the irradiation target and where the edges change shape to match the perimeter of the irradiation target as the at least the portion of the collimator moves along the perimeter of the irradiation target.
However, Otto the at least the portion of the collimator being computer-controlled to move in multiple dimensions within the irradiation field (col. 5, lines 18-22, wherein the irradiation beam inherently has a field which the MLC blocks a portion) where movement in the multiple dimensions comprises at least movement that is along a perimeter of the cross section of the irradiation target (col. 1, lines 44-47, col. 3, lines 41-45 and col. 5, lines 18-221) so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of a cross-section of the irradiation target (as seen in figures 2-3, subfields defined by dynamic rotation and extension and retraction of leaves reach the particle beam within the irradiation field to form the desired beam shape roughly matching the shape of the target area (i.e. perimeter) see column 1, lines 44-47 and col. 4, lines 64-67- col. 5, lines 1-10 teach rotation can generate spatial distributions of the radiation with a spatial resolution that is smaller than the leaf width in all direction and MLC preventing damage to healthy tissue thus blocking at perimeter of cross section of target) and where the edges change shape to match the perimeter of the irradiation target as the at least the portion of the collimator moves along the perimeter of the irradiation target (edges defined by leaves in figures 2 and 3 change shape to match the perimeter of the irradiation target (col. 1, lines 44-47) as the at least the portion of the collimator moves along the perimeter of the irradiation target (i.e. via rotation to establish different sub-fields.)).
                Otto modifies Pu by providing a rotational movement to the MLC, providing two-dimensional movement.
                Since both inventions are directed MLC devices, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the rotationally supported leaves of Otto in the device of Pu because “rotating multi-leaf collimator 14 moves the positions of the edges of leaves 15, any radiation leakage between the leaf edges occurs in different positions for each sub-field. This leakage radiation is therefore distributed over an area instead of being repeatedly delivered at the same set of locations. This causes less damage to healthy tissue” (col. 5, lines 5-10).
	While Pu teaches a scanning beam and Otto movement in of the MLC during irradiation for the purpose of reducing radiation over the same set of locations, the combined device fails to disclose the motion of Otto occurring during movement of the beam of Pu and the treatment plan specifying when and by how much the at least part of the collimator and the leaves move based on movement of the particle beam.
	Vierlinck et al. teaches motion of a dynamic collimator holder (fig. 4, note arrows) occurring during movement of the beam ([0005] and [0141]) the treatment plan specifying when and by how much the at least part of the collimator and the leaves move based on movement of the particle beam ([0005], [0149] and [0154] correcting deviation based on pencil beam scanning, see footnote 2 below).
	Vierlinck et al.  modifies Pu in view of Otto by suggesting moving the holder during scanning.
	Since Pu in view of Otto and Vierlinck both teach movement of a collimator holder during irradiation, it would have been obvious for the motion to occur during scanning as done in Vierlink because it would further correct isocenter deviations wherein the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009])  
Alternatively, Vierlinck et al. the at least the portion of the collimator being computer-controlled to move in multiple dimensions ([0116]) within the irradiation field during movement of the particle beam by the one or more scanning magnets ([0005] teaches collimator used in a scanning beam would result in a collimator in the irradiation field to shape the scanning beam.  Paragraph [0141] teaches the collimator is moved in a plate perpendicular to the axis of the delivered beam, thus collimator moving in the pencil scanning field.  Scanning magnets [0005]) where movement in the multiple dimensions comprises at least movement that is along a perimeter of a cross-section of the irradiation target (fig. 4, and paragraph [0116], [0005], [0149] and [0154]2) so that edges defined by extension or retraction of the leaves can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target ([0094] teaches the opening coincides with the shape of the target volume, where brass inherently blocks beam at positions where it is incident with part of the scanning beam) and where the edges change shape to match the perimeter of the cross section of the irradiation target ( applying the principle of figure 7b to the correction of deviations as a result of pencil beam scanning, see paragraphs [0149], [0154]) as the at least the portion of the collimator moves along the perimeter of the cross-section of the irradiation target (correcting deviations of a pencil scanning beam ([0149], [0154], the collimator would be corrected to follow the perimeter of the irradiation target in cross-section)) the treatment plan specifying when and by how much the at least part of the collimator and the leaves move based on movement of the particle beam ([0005], [0149] and [0154] correcting deviation based on pencil beam scanning, see footnote 2).
Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the device of Pu because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009]).
The combined device while teaching a treatment plan specifying when and by how much the at least part of the collimator and the leaves move based on pencil beam scanning, the combined device fails to disclose which parameters of the pencil beam scanning are used to determine when and how much the collimator moves.
However, Flynn teaches the treatment plan specifying when and by how much the at least part of the collimator moves based on a size of the spots and a speed of movement of the particle beam ([0093] teaches trimmers tracking the edge of the target and change positions when the ion beam is scanned across the target to define sharp beam edges, thus the speed of the beam must be taken into consideration when forming a treatment plan in order for the collimator to intercept the beam. Further paragraph [0084]  teaches a width sufficient to completely block the unwanted portion of the ion beam, thus the size of the beam must inherently be considered in forming the treatment plan so as to remove only the unwanted portion of the ion beam when tracking as discussed in paragraph [0093]).
Flynn modifies the combined device by teaching parameters of a scanning beam to be considered when forming a treatment plan.
Since both inventions are directed towards dynamic collimation during beam scanning, it would have been obvious to consider the scan speed and the spot size of the pencil beam of the combined device as done in Flynn when forming a treatment plan because it would allow the collimator to correctly intercept the scanning beam so as to minimize the lateral spread of the beam ([0093]).
Regarding claim 46, Pu et al. teach wherein the leaves are individually extendible and retractable relative to the irradiation target (MLC of figure 9).
Regarding claim 47, Pu teach wherein the collimator is a first collimator, and the edge is a first edge (fig. 9, left bank of collimator leaves); and wherein the particle therapy system comprises a second collimator comprising leaves that are extendible and retractable to define a shape of a second edge of the second collimator (fig. 9, right bank of leaves extendible and retractable to defined a shape of the right leaves in figure 9), at least a portion of the second collimator being computer controlled so that the leaves of the second collimator come between a third part of the particle beam and the patient (part of scanning beam intercepted by right bank seen in figure 9).
Regarding claim 48, Pu et al. teaches wherein the one or more scanning magnets are controllable to scan the particle beam more quickly for interior sections of the irradiation target than at perimeter of the irradiation target (figure 9 shows a zig-zag pattern where the interior 65 is scanned more quickly than the perimeter of the target because the edges of the target require the beam to be slowed and the direction changed, while scanning inside the target is a linear path).
Regarding claim 49,  Pu teaches wherein the one or more scanning magnets are controllable to scan the particle beam more quickly for interior sections of the irradiation target than at edges of the irradiation target (scanning pattern seen in figure 9, which inherently requires a slower motion outside the interior sections in order to change direction).
Regarding claim 50, Pu teaches wherein the collimator defines at least part of an aperture, and wherein the edge comprises an edge of the aperture (figure 9).
Regarding claim 84, Pu in view of Otto teaches a computing system programmed to control the collimator, the computing system comprising one or more processing devices (Otto, col. 3, lines 58-67).
Regarding claims 86, Pu teaches wherein the leaves have an area that is less than half the area of the irradiation field (see box in figure 9 showing the small area the leaves covers).


Claims 43 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over a) Svesson (US pgPub 2010/0034357) or b) Gustafsson et al. (Gustafsson et al., “Simultaneous optimization of dynamic multileaf collimation and scanning patterns or compensation filters using a generalized pencil beam algorithm”, Medical physics, 1995) (copy of publication submitted herewith) in view of Otto (USPN 6,907,105) in view of  Vierlinck and Flynn
Regarding claim 43, Svesson et al. teach a particle therapy system (fig. 6, note: paragraphs [0011], [0015] teaches radiation beam may be photon or electron or a light ion beam) comprising:
a particle accelerator (130) to output a particle beam (paragraph [0110] teaches delivering narrow light ion spotscanning and range modulation by the extraction from the accelerator and [0114] teaches ion beam accelerated in a cyclotron);
one or more scanning magnets (scanning magnets (0076), figure 6, 140/152/154) that are down-beam of the particle accelerator (as seen in figure 6), the one or more scanning magnets for moving the particle beam within an irradiation field (via spot scanning [0110]) relative to at least part of an irradiation target in a patient (patient 80), the irradiation field comprising a plane defining a maximum extent that the particle beam can move relative to the irradiation target using the one or more scanning magnets (spotscanning is defined by the pattern formed by the scanning magnets, the pattern defines the plane over which the particle beam can move relative to the patient) and that, due to physical limitations of the particle therapy system, the particle beam cannot move beyond (inherent); and
a collimator (1) that is down-beam of the one or more scanning magnets (as seen), 
at least a portion of the collimator comprising holding leaves (leaves seen in figure 1 require a holder) that are computer-controlled to extend or retract ([0062], “the leaves 10 of the collimator 1 are preferably individually adjustable, i.e. can be pushed towards each other or be retracted from its associated leaf 20 of the leaf pair 5”, algorithm disclosed in [0116]) during movement of the particle beam by the one or more scanning magnets within the irradiation field ([0016] teaches fast low-weight collimator capable of further sharpening the elementary scanned beam …which may even allow high-speed collimation in real time in synchrony with organ movements (i.e. the collimator would not need to be in synchronization with organ movements unless the beam was irradiating the tumor).  A scanned beam inherently has an irradiation field defined by the scanning.  Further paragraph [0110] suggests spot scanning) so that at least some of the leaves form an edge (since an opening is formed by the MLC some of the leaves do not extend across the entirety of the irradiation field thus forming the claimed edge),
the edge to come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient (inherent to MLC collimation, that is to shape the beam some of the particle beam must be blocked) while allowing a second part of the particle beam to reach the irradiation target in the patient (the collimated beam passing through the opening of the MLC formed by leaves), 
the at least the portion of the collimator being computer-controlled ([0016] teaches high-speed collimation in real time in synchrony with organ movements.  In order to collimate in real-time in-synch with organ movements, the collimator inherently requires a computer to move leaves to appropriate positions.  Algorithms to control MLC discussed in paragraph [0116], algorithms performed in real time in synchrony with organ movement require a computer) to move within the irradiation field (MLC must move within the scanned field in order to collimate the beam, wherein motion is relative to the patient downstream of the collimator) so that the edges defined by extension or retraction of the leaves intercept the particle beam at locations within the irradiation field ([0062], see discussion above)
wherein extension or retraction of the leaves and movement of the at least the portion of the collimator are computer-controllable in accordance with a treatment plan ([0116]) identifying locations where spots of the particle beam are to be formed (inherent to a treatment plan for spot scanning) and wherein the collimator has a total area that is less than half an area of the irradiation field at a location of the collimator (see discussion in response to arguments section above).
Svesson like Pu fails to disclose two-dimensional movement of the collimator within the irradiation field, however rotational collimators are at least known to Vierlinck and Otto and Flynn as discussed above.  The rational for the modification is the same (see above).
Alternatively, Regarding claim 43, Gustafsson et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator (inherent to generate proton beam) to output a particle beam (proton beam see introduction, second paragraph in left column); 
one or more scanning magnets (scanning proton beam pattern see introduction, and figure 1 caption teaches the optimized scanning pattern incident the bremsstrahlung target…the energy fluence at the multileaf collimator is received (i.e. the scanning magnet must be upstream of the MLC in order to be received thereby) that are down-beam of the particle accelerator (inherent to scan proton beam), the one or more scanning magnets for moving the particle beam within an irradiation field (see figure 7, example 8) relative to at least part of an irradiation target in a patient (as illustrated in figure 1), the irradiation field comprising a plane defining a maximum extent that the particle beam can move relative to the irradiation target using the one or more scanning magnets (fig. 7, example 8) and that, due to physical limitations of the particle therapy system, the particle beam cannot move beyond (inherent); and
a collimator (fig. 7 example 9 shows MLC) that is down-beam of the one or more scanning magnets (caption of figure 1 teaches a bremsstrahlung beam, however the introduction, second paragraph teaches the method is equally applicable to electrons, protons or heavy ion beams), 
at least a portion of the collimator holding leaves that are computer-controlled to extend or to retract during movement of the particle beam by the one or more scanning magnets within the irradiation field (fig. 7, example 9, algorithm discussed in abstract) so that at least some of the leaves form an edge, the edge extending across less than an entirety of the irradiation field (fig. 7, example 9 shows some of the leaves extending less than the entirety of the irradiation field to form an edge)
the edge come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient while allowing a second part of the particle beam to reach  the irradiation target in the patient (fig. 7, example 9 “TOTAL” as compared to “TOTAL” in example 8), 
the at least the portion of the collimator being computer–controlled to move relative to the patient within the irradiation field (movement within the irradiation field, algorithm discussed in introduction) so that the edges defined by extension or retraction of the leaves  intercept the particle beam at locations within the irradiation field (as seen in example 9 of figure 7)
wherein extension or retraction of the leaves and movement of the at least the portion of the collimator are computer-controllable in accordance with a treatment plan (inherent to generate figure 7) identifying locations where spots of the particle beam are to be formed (inherent to a treatment plan for pencil scanning) and wherein the collimator has an area that is less than half an area of the irradiation field at a location of the collimator (examples 8-9 show the irradiation area more than twice the thickness and length of the collimator).
.Gustafsson et al. like Pu fails to disclose two-dimensional movement of the collimator within the irradiation field, however rotational collimators are at least known to Vierlinck and Otto and Flynn as discussed above.  The rational for the modification is the same (see above).
Regarding claim 89, Svesson teaches wherein the at least the portion of the collimator is computer-controlled to move in multiple dimensions within the irradiation field towards or away from an interior of the irradiation target so that edges defined by extension or retraction of the leaves can reach the particle beam at locations within the irradiation field (via rotation of the gantry the collimator 1 in figures 7a-7f moves in multiple dimensions within the irradiation field (i.e. around target 80) towards or away from an interior (i.e. moving towards and away interior portions of 80 via rotation) of the irradiation target 80 so that edges formed by extension or retraction of leaves (see figure 1) can reach the particle beam at locations within the irradiation field (rotation of the gantry)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 53-55, 82 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US pgPub 2009/0008575) in view of Pu in view of Otto in view of Vierlinck and Flynn.
Regarding claim 43, Okazaki et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator ([0017]) to output a particle beam (1); 
one or more scanning magnets (3) that are down-beam of the particle accelerator, the one or more scanning magnets for moving the particle beam within an irradiation field relative to at least part of an irradiation target in a patient ([0061]), the irradiation field being defined by a plane over which the particle beam can move relative to the irradiation target (irradiating an irradiation field via spot scanning, thus the irradiation field is defined by a plane over which the beam can move); and
a collimator (9) that is down-beam of the one or more scanning magnets (down beam 3).
Okazaki differs from the claimed invention by not disclosing any details of the collimator.
However, the claimed collimator would be obvious as discussed in view of Pu and Otto and Stahl or Vierlinck and FLynn.
Pu modifies Okazaki by substituting a collimator with a detector for the conventional collimator.
Since both inventions are directed towards collimation systems for particle therapy, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the collimator of Pu in the device of Okazaki because it would allow for the scanner operation to be reliably checked ([00074]). The remaining modifications by Otto and Stahl or Vierlinck would be obvious as discussed above.
Regarding claims 53 and 82, Okazaki teaches an energy degrader (range shifter 6, [0063]) that is down-beam of the one or more scanning magnets (as seen), the energy degrader comprising a material that allows the particle beam to pass through and thereby reduce an energy of the particle beam (changing thicknesses of plates reduces an energy of the particle beam);
wherein the energy degrader comprises multiple plates, each plate of the multiple plates being comprised of beam-energy absorbing material, the energy degrader being computer-controlled to selectively move one or more plates of the multiple plates into a path of the particle beam ([0063]) during movement of the particle beam([0063] note “range-shifter drive unit 24 selects range shifter plates to be inserted into the proton beam”, indicating that the plates are inserted during irradiation and paragraph [0061] teaches scanning magnet 3 performs spot scanning, raster scanning thus insertion during movement of the particle beam); and 
wherein the particle therapy system further comprises:
a computing system (control unit 20) that is programed to receive an indication of an energy of the particle beam to apply to the irradiation target, and to control selective movement of the one or more of the one or more plates pieces into the path of the particle beam so that a resulting energy of the particle beam approximates the energy of the particle beam to apply to the irradiation target ([0063] teaches “range-shifter drive unit 24 selects range shifter plates to be inserted into the proton beam based on a control command from the control unit 20 and then inserts the selected range shifter plates into the proton beam.”.  That is, the range shifter is set based on a command from a controller.  [0017] teaches “forming high dose regions by changing the irradiation depth of the particle beam by use of either the range shifter driven by the range-shifter drive unit”.  That is, in order to drive the range shifter for form high dose regions, the controller must be programmed to receive an indication of a dosage (i.e. energy) of the particle beam to apply to the target, such that the correct plate combination may be determined and matched to approximate the high dose requested).
Regarding claim 54, Okzaki fails to disclose the material of the energy degrader, however Flynn teaches energy degraders are commonly made of beryllium and carbon [0111]).  Flynn modifies the combined device by teaching a suitable material for the energy degrader, therefore it would have been obvious to one of ordinary skill in the art to select carbon or beryllium because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claim 55, the Ozaki teaches wherein each of the multiple plates has an area that is less than the area of the irradiation field ([0063] teaches plates, inherently having an area.  Arbitrarily define an area of each plate to be smaller than the irradiation field and the limitation is met.  That is, the claim does not specify the area to be the entire surface of each of the multiple plates).
Claim 87 is broader in scope than claim 82 and thus obvious as discussed above.
Regarding claim 88, Okazaki teaches wherein the pieces comprise plates ([0063])

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. in view of Otto in view of Vierlinck  in view of Flynn in view of Gall (US pgPub 2009/0140672) in view of Flynn and further in view of Verster (USPN 3,024,379).
Regarding claim 51, Pu et al. fails to disclose differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles within the cavity, the cavity having a magnetic field causing particles accelerated to move orbitally within the cavity; an extraction channel to receive the particles accelerated from the plasma column and to output the received particles from the cavity.
However, Gall teaches a radio frequency (RF) voltage to a cavity (8) to accelerate particles ([0031]) within a cavity (abstract, [0002], [0030]-[0032], [0046]-[0047] , note: 8 comprises the acceleration region ([0031]), extraction electrodes extract from ion source 18 to acceleration region and the ion source is a plasma column [0040] and [0046] and abstract), the cavity having a magnetic field causing particles accelerated to move orbitally within the cavity ([0002]); an extraction channel (24) to receive the particles accelerated from the plasma column and to output the received particles from the cavity (as seen in figure 1A), wherein the magnetic field is between 4 Tesla (T) and 20T ([0016]).
Gall modifies Pu by providing details of a particle accelerator, since both devices are directed towards particle acceleration, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the synchrocyclotron of Gall in the device of Pu because it facilitates improved ion extraction ([0047]).
The combined device differs from the claimed invention by not disclosing a regenerator to provide a magnetic field bump within the cavity to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel; wherein the magnetic field is between 4 Tesla (T) and 20T and the magnetic field bump is at most 2 Tesla.
However, Verster teaches a regenerator (8) to provide a magnetic field bump (as evidenced by the background section of the instant application, regenerators inherently provide a bump) within the cavity (8 is within cavity 1 as seen in figure 1) to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel (fig. 1 shows orbit changed by 8 to be extracted at 30 and col. 1, lines 11-17).
Verster modifies the combined device by providing a regenerator in the cavity.
Since both devices are directed towards accelerators, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the regenerator of Verster in the combined device “such that satisfactory radial concentration into a beam is obtained” (col. 1, lines 41-45).
While Vester does not specifically disclose the bump magnetic field strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the strength to be less than 2 Telsa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 52, Pu teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient ([0048]).


Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Pu in view of Otto in view of Vierlinck in view of Flynn in view of Stahl and further in view of Antaya (US pgPub 2007/0171015).
Regarding claim 58, the combined device fails to disclose wherein the particle accelerator is a variable-energy synchrocyclotron.
However, synchrocyclotrons were well known to the art.  For instance Antaya teaches a variable-energy synchrocyclotron ([0065] increasing the energy in a synchrocyclotron (i.e. variable (not constant) energy if increasing)).
Antaya modifies the combined device by substituting the accelerator of Akiyama for a synchrocyclotron.
Since both devices are directed towards particle accelerators, it would have been obvious to one of ordinary skill in the art to use a synchrocyclotron in the device of Akiyama because synchrocyclotrons are very compact ([0002]), which clearly is advantageous in a clinical setting for providing additional space in the treatment room and more easily facilitating transportation of the device than larger accelerators.

Claims 56 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US pgPub 2009/0008575) in view of Pu in view of Otto in view of Vierlinck in view of Stahl and further in view of Goezinger (US pgPub 2006/0033042).
Regarding claim 56, Okzaki teach wherein the computing system is configured to receive information about a scanning pattern for the irradiation target ([0061] teaches raster scanning where a processing device is necessary to excite the scanning electrodes such that a raster scan is possible, the desired pattern is necessarily input into the computing system controlling the scanning magnet), the scanning pattern defining movement of the particle beam in at least two dimensions (raster scan is in two dimensions).
The combined device fails to disclose the scanning pattern defining movement of the one or more plates of the energy degrader so that the one or more plates of the energy degrader at least partly track movement of the particle beam during movement of the particle beam.
Goezinger teaches scanning pattern defining movement of the one or more plates of the energy degrader so that the one or more pieces of the energy degrader at least partly track movement of the particle beam during movement of the particle beam3.
Goezinger modifies the energy degrader of Okazaki by providing an energy modulator capable of tracking the proton beam.
Since both inventions are directed towards collimation systems for particle therapy, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the energy degrader of Goezinger in the device of Okazaki because it allows for compensation of target volume movements during irradiation to improve precision irradiation of the target volume ([0009]).
Regarding claim 83, the combined device in view of Goezinger teaches wherein one or more pieces of the energy degrader may have a shape that is different from a shape of a plate (wedges 6 of Goezinger).



Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Pu in view of Otto in view of Vierlinck in view of Flynn in view of Stahl in view of Goezinger and further in view of Vierlinck
Regarding claim 57, the combined device differs from the claimed invention by not disclosing wherein the information is usable to configure the collimator to define the shape of the edge of the collimator; and wherein the computing system is programmed to use the information to configure the collimator
Vierlinck teaches wherein the information is usable to configure the collimator to define the shape of the edge of the collimator ([0149] and [0154]); and wherein the computing system is programmed to use the information to configure the collimator ([0156]).
Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the combined device because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009]).




Relevant art of particular interest to the applicant
Johnsen (US pgPub 2009/0001295) teaches “Attempts to create the final aperture of an electron applicator using a form of MLC have been reported. In these efforts, the final aperture of the applicator has been constructed of a bank of leaves that can be moved to a variable position relative to the beam, similar to an x-ray MLC”
Yoshida (JP-2006-341010A) (copy of publication and machine translation submitted herewith) figure 3 shows a range shifter that is driven by a drive 30.  Paragraphs [0014]-[0015] teach the shifter may be moved by drive 30 in response to a control signal.
Bert et al. (US pgPub 2011/0303858) paragraph [0085] “energy modulation system located in front of the scanning magnet, viewed in beam direction, which energy modulation system is designed for motion tracking of the particle beam in beam direction”
Pedroni (US pgPub 2008/0023644) teach teaches a particle therapy system (abstract) comprising: a particle accelerator ([0040]) to output a particle beam ([0040]); and an energy degrader ([0014], note: range shifter) that is controllable to pass the particle beam to an irradiation target ([0014], note: “fast changes of the penetration depth” therefore passing particle beam to target), at least part of the energy degrader being controllable to move during passage of the particle beam to the irradiation target ([0014], note “The range shifter consists of a stack of 5 mm-thick polyethylene plates, which are moved sequentially into the beam”).
Sasai (US pgPub 2013/0299721) teaches a particle therapy system comprising: 
a particle accelerator (fig., 1, 2) to output a particle beam ([0027]); and an energy degrader (fig. 2, 10) that is controllable to pass the particle beam to an irradiation target ([0043], note proton beam passed through energy degrader 10  is irradiated to an irradiation object), at least part of the energy degrader being controllable to move during passage of the particle beam to the irradiation target ([0042], note: “accelerated proton beam B …is introduced into the energy degrader 10. In the energy degrader 10, translational driving of the damping unit 12 in the first and second axial directions X and Y is performed by the driving mechanism 40, and the desired damping material pieces 11 are disposed on the path of the proton beam B”).
Maruyama et al. (JP2007-307223)(copy of publication, machine translation and  translated abstract submitted with the co-pending application 15/399250 mailed with the rejection of 19 January 2018) teach a particle therapy system comprising:  a particle accelerator ([0010]) to output a particle beam ([0010]); and an energy degrader (figs. 1 and 2, range shifter 5 or figure 10 second range shifter 16) that is controllable to pass the particle beam to an irradiation target (as seen in figure 1), at least part of the energy degrader being controllable to move during passage of the particle beam to the irradiation target (abstract note “air cylinder 7 which rotates each first range shifter plate 5 with the range shifter rotary shaft 6 in a center to be put into and out from the path of the particle beam 1” see also paragraphs [0019] and [0022] of the machine translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The collimator is rotated (multiple dimension movement) while radiation is delivered to different sub-fields that roughly match the shape of the target area, therefore the collimator moves along the perimeter of the cross section (area) of the irradiation target. See discussion on pages 3-4 of the Non-Final Rejection of 19 October 2020.
        2 Vierlinck teaches correcting deviation based on pencil beam scanning ([0005], [0149] and [0154]). Therefore, the correction deviation during pencil beam scanning would result in movement of the collimator holding the leaves along a perimeter of the irradiation target, in a manner similar to that of the changing gantry angles seen in figure 7b. Such a correction occurs during delivery of the beam as discussed in paragraph [0141].  That is, figure 7b shows rotational correction of deviations.  When correcting deviations due to a scanning pencil beam, the correction would occur over a single parameter cross-section that the pencil beam scans. Moreover paragraph [0042] teaches a storage medium  for storing data related to the deviation of the beam with respect to an isocenter as a function of …irradiation parameters…a plan modifier controller adapted to modify said prescribed collimator data of said treatment plan by defining a correction of the position of said opening of said collimator.  One of the parameters defined in paragraphs [0149] and [0154] is pencil beam scanning.  In otherwords, the deviation of the beam is stored as a function of the pencil beam scanning and the collimator position is modified based on a function of the pencil beam scanning.  This is to correct isocenter deviations.  Therefore, if the correction of the isocenter position (i.e. modify the collimator position as a function of beam scanning) requires following the beam along a perimeter when the particle beam is along the perimeter, the collimator would be computer controlled to perform the claimed function.  While the claimed functions would be incidental, the manner of operating a device does not differentiate apparatus claim from the prior art (see MPEP 2114 II).
        3 Goezinger teaches simultaneous with transverse motion of the ion beam, modification of the penetration depth ([0063]), wherein paragraph [0022] teaches the depth of penetration is modified by moving the plates, with the advantage of compensating for target volume movements during ion beam irradiation to improve precision irradiation of a target volume ([0009])